Smith, J.
(concurring).
My brethren have simply misunderstood this instruction. It is elementary law that the reasonable doubt, to the benefit of which a defendant is entitled, must arise from the evidence or from the lack of evidence, and this instruction in plain language so informs the jury. The nharge is “that if they believe from all the evidence before them, beyond every reasonable doubt.” What sort «of a doubt! Any doubt arising from any source? No; a doubt “arising from the evidence or from the lack of -evidence.” I do not see how the instruction can be tortured into a charge to find the defendant guilty from a lack of evidence.